983 F.2d 1066
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald DOYLE;  William Peterson;  Bernard Shock,Representatives of the Class of Unit Owners at Anchor PointeBoat-A-Minium, excepting therefrom the units owned by theSuccessor Developer, Plaintiffs-Appellants,v.Dan SUTPHIN, et al., Defendants,Resolution Trust Corporation, as Receiver for First FederalSavings and Loan Association of Toledo;  Resolution TrustCorporation, Conservator of First Federal SavingsAssociation of Toledo, Defendants-Appellees.
No. 92-4168.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1992.

Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Plaintiffs appeal the order of the district court granting the motion of the Resolution Trust Corporation for summary judgment.   The order does not, however, resolve the claims against defendants William Baker and Town and Country.   The Resolution Trust Corporation now moves to dismiss the appeal for lack of jurisdiction.


2
Absent certification for an interlocutory appeal under 28 U.S.C. § 1292(b) or Rule 54(b), Fed.R.Civ.P., an order disposing of fewer than all parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).   The order that plaintiffs appeal does not resolve all of the claims in the action and has not been certified by the district court for interlocutory review.


3
It therefore is ORDERED that the motion to dismiss is granted.